Citation Nr: 1717106	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  00-00 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for rheumatoid arthritis.

2. Entitlement to service connection for a right ankle disability.

3. Entitlement to VA compensation benefits for residuals of right hip arthroplasty, under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to February 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2001 the Veteran appeared at a Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is in the claims file.  That VLJ has since retired.  In July 2012 the Veteran appeared at another Board hearing before a different VLJ, and a transcript of that hearing is also in the claims file.  That VLJ has also retired.  The Veteran was offered the opportunity to appear at another Board hearing before the undersigned VLJ in a letter sent in August 2015, but she has declined this opportunity and waived her right to further Board hearings.

This case has a lengthy and complex procedural history, with various claims having been in appellate status for more than 15 years.  The matter has been before the Board on many occasions and has been remanded for further development.  In the interests of time and space, the Board will not list in detail this history.  

Most recently, issues numbered 2-3 above were before the Board in January 2014, at which time the claim of service connection for the right ankle and for entitlement to VA benefits for the right hip under 38 U.S.C.A. § 1151 were remanded.  The rheumatoid arthritis claim was remanded in October 2012 for an additional examination and opinion.  The requested development has been completed with respect to the right ankle and rheumatoid arthritis claims and no further action to ensure compliance with the remand directives pertaining to those disabilities is required.  However, the Board finds that the opinion offered with respect to the claim regarding the right hip disability is inadequate and, regrettably, another remand is warranted with respect to that claim.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran has  rheumatoid arthritis.

2. The Veteran's right ankle disability manifested by pain, loss of range of motion, and swelling, was caused by or the result of her service-connected pes planus.


CONCLUSIONS OF LAW

1. The criteria for service connection for rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for service connection for a right ankle disability manifested by pain, loss of range of motion, and swelling, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).   

The Veteran has been sent numerous letters over the course of this appeal which provided notice of the claims procedures and necessary evidence and thereby satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in May 2013, May 2015, and January 2016.  There is no argument or indication that these examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 



Rheumatoid Arthritis

The Veteran filed a claim seeking service connection for rheumatoid arthritis in March 2003, along with a claim for fibromyalgia and other disabilities, based on her complaints of widespread pain and aching in her joints.  (See VA 21-4138, received 03/03/2003, pp. 1-2.)  She specifically stated that she had been diagnosed with fibromyalgia by a VA staff physician in December 1997 and had been diagnosed with rheumatoid arthritis previously by a different doctor earlier in 1997.  (Id.)  When that claim was not addressed, she subsequently filed another claim in August 2011 reiterating much of that information.  (See VA 21-0820, received 08/10/2011, p. 1.)  The claim of service connection for fibromyalgia was subsequently granted in a February 2016 rating decision, with an effective date in August 2001 (based on hearing testimony given by the Veteran specifically asserting a claim of fibromyalgia; a claim of rheumatoid arthritis was not made at that time.  (See Rating Decision, Narrative, received 02/19/2016, p. 5.)  She has continued to appeal the denial of service connection for rheumatoid arthritis.

The record shows that the Veteran has been followed by rheumatologists (the specialists who deal with rheumatoid arthritis and other disabilities including fibromyalgia) since at least 2000.  At no time during that treatment has she been diagnosed with rheumatoid arthritis; rather, her complaints of pain have been attributed to the diagnosis of fibromyalgia.  (See Medical Treatment Record, Government, received 01/25/2013, p. 74.)  In addition, blood tests for rheumatoid arthritis factor in both 2001 and 2004 were negative.  (See Medical Treatment Record, Government, received 03/10/2003, p. 2, and Medical Treatment Record, Private, received 06/23/2008, p. 80.)

In the Board decision and remand issued in November 2015, the question of service connection for rheumatoid arthritis was remanded with instructions to provide the Veteran with an examination.  (See BVA Decision, received 11/17/2015, p. 13.)  The Veteran was provided with a VA examination in January 2016, which specifically addressed her claims related to her chronic pain disability, with a specific focus on fibromyalgia.  (See CAPRI, received 05/05/2017, p. 221.)  In that examination, the examiner noted that she had been treated for fibromyalgia since 2000 with a record as recent as 2012.  Those records did not contain any diagnosis of rheumatoid arthritis.  The symptoms related to the Veteran's diagnosis of fibromyalgia included widespread musculoskeletal pain, stiffness, muscle weakness, fatigue, and paresthesias, all of which were constant or nearly constant.  (pp. 222-23.)  

The Board acknowledges that the Veteran's medical records occasionally refer to a history of rheumatoid arthritis.  (See Medical Records, Private, received 06/23/2008, pp. 1, 6.)  Some indicate that the Veteran reported a history of prior diagnosis of rheumatoid arthritis and some that she had a family history of rheumatoid arthritis.  (See Medical Records, Private, received 06/23/2008, pp. 1, 41.)  There is one medical record which lists the "impressions" of the doctor and includes rheumatoid arthritis, noting that the X-rays of her left hip showed "some joint space narrowing consistent with perhaps some early rheumatoid arthritis."  (See Medical Records, Private, received 06/23/2008, p. 6.) 

After reviewing all of the evidence of record, with specific attention to the documents discussed above, the Board finds that the preponderance of the evidence is against a finding that the Veteran has rheumatoid arthritis.  Rather, the evidence supports a conclusion that the Veteran's symptoms of diffuse joint and musculoskeletal pain, weakness, and stiffness, which she has attributed to rheumatoid arthritis, are in fact the result of fibromyalgia, a disability for which service connection has already been granted.  In reaching this conclusion, the Board acknowledges that the Veteran is competent to report on her symptoms and to provide statements that she was diagnosed with rheumatoid arthritis.  However, she is not shown to have the medical training or experience necessary to render a diagnosis of rheumatoid arthritis, or to differentiate between rheumatoid arthritis and fibromyalgia as the cause of her symptoms.  Such a determination is one which requires medical expertise to determine.  See Jandreau v. Nicholson 492 F.3d 1372, 1376 (Fed. Cir. 2007); Clyburn v. West, 12 Vet. App. 296, 301 (1999).

The Board further acknowledges the occasional discussion of rheumatoid arthritis in the medical records, including the private doctor's statement that X-ray results were "perhaps" "consistent with" early rheumatoid arthritis.  However, the Board notes that the language of this statement is not a clear diagnosis based on X-ray of actual rheumatoid arthritis.  Rather, it is equivocal in nature, despite being followed by inclusion of rheumatoid arthritis as one of the provider's impressions.  The Board has weighed the probative value of this single apparent diagnosis of rheumatoid arthritis against the many years of treatment by rheumatologists with no diagnosis of rheumatoid arthritis, but with continued diagnosis of and treatment for fibromyalgia based on the same underlying symptomatology.  The many years of rheumatology treatment are clearly more probative and entitled to more evidentiary weight in this instance, particularly as they are supported by early blood tests which were negative for rheumatoid arthritis factor and the February 2016 statement by the VA examiner attributing the Veteran's symptoms to fibromyalgia.

In light of all of the above, the Board finds that the claim of service connection for rheumatoid arthritis must be denied.  The benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Right Ankle Disability

The Board notes that the rating decision issued in October 2012 described the Veteran's right ankle disability claim as one to reopen a previously denied claim and therefore one which required the submission of new and material evidence.  (See Rating Decision, Codesheet, received 10/10/2012, p. 3.)  However, as explained in more detail in the Introduction section of the Board decision issued in August 2009, the Veteran filed a timely Notice of Disagreement to the original denial of the claim in September 2001, and a Statement of the Case (SOC) issued in December 2005.  The Board noted that, per previous remand instructions, the RO was to address whether any statements submitted following issuance of the statement of the case constitute a timely substantive appeal and observed that such action had yet to be undertaken by the RO.  The matter was referred back to the RO.  In any event, the Board at this time finds that the communications in question do indeed serve as a timely substantive appeal; due to the wholly favorable nature of this conclusion, the Veteran is not prejudiced by the Board making this determination in the first instance.  Therefore, the matter has remained in appellate status throughout the course of the claim and no final denial was ever issued.  For these reasons, the receipt of new and material evidence is not required.  

The evidence shows that the Veteran has a disability of her right ankle that is manifested by chronic lymphedema, limitation of motion, and pain.  (See CAPRI, received 05/05/2017, p. 207.)  The Veteran has objective findings of disability (chronic lymphedema and limitation of motion), but the question of whether arthritis is present in less clear.  (See CAPRI, received 05/05/2017, p. 749.  See also, p. 303 listing osteoarthritis and traumatic arthritis as diagnoses, and p. 307 stating that there is no evidence of ankle arthritis on X-ray.)  The VA examination in May 2015 stated that the Veteran had very mild right foot arthritis, which was the result of her service-connected flat foot (pes planus) disability.  (See CAPRI, received 05/05/2017, p. 321.)  It further stated that she did not have obvious ankle arthritis but her ankle pain was likely secondary to her flat foot condition.  

Entitlement to service connection requires three specific elements: a current disability, an in-service event, and a causal connection between the in-service event and the current disability.  In this instance, the current disability is shown by the Veteran's objective symptoms of right ankle disability, to include potential arthritis.  The in-service event element in this instance is satisfied by the fact that she has service-connected disabilities of flat foot or pes planus and right foot arthritis.  (See Rating Decision, Codesheet, received 02/07/2017, pp. 1-2.)  Finally, the May 2015 VA examination and opinion stated that the Veteran's ankle disability symptoms were the result of her flat foot condition, which established the causal connection needed for the final element of service connection.  (See CAPRI, received 05/05/2017, p. 321.)  For these reasons, the elements of service connection are established and the claim is granted.  The Board notes, however, that the assignment of the appropriate disability rating for this disability is subject to specific laws and regulations, to include the prohibition on pyramiding.  38 C.F.R. § 4.14.  





ORDER

Entitlement to service connection for rheumatoid arthritis is denied.

Entitlement to service connection for a right ankle disability is granted, subject to the legal provisions governing the award of monetary benefits.


REMAND

Unfortunately, despite the length of time the Veteran has been waiting for an answer in this case, the Board finds that the issue of entitlement to benefits for right hip disability under 38 U.S.C.A. § 1151 requires further development in order to allow for a full and fair adjudication.  

In May 2015, the Veteran was provided a VA examination with respect to her right hip claim.  (See CAPRI, received 05/05/2017, p. 315.)  However, the opinion offered by the examiner was inadequate in that it failed to address specific aspects of her medical history which have been discussed in the record and did not clearly address the evidentiary standard that pertains to claims brought under the provisions of 38 U.S.C.A. § 1151.  (See p. 321.)  Specifically, the record raises a concern that the Veteran had developed a mass of some sort, to include a calcified hematoma, which may have been related to one of her hip surgeries.  (See p. 397.)  In addition, the evidence contains references to the possible use of a defective implant in the original 1998 surgery performed at VA, which caused it to become loose within just a few years or even an implant which was later recalled. (See p. 420.)  In addition, the Veteran has asserted that there was damage to a nerve as a result of the 1998 surgery, which caused pain and loss of feeling in her right leg from her hip to her foot.  (See Correspondence, received 03/10/2014, p. 1.)  She also asserted that she had ongoing pain following the surgery because of a loose prosthetic, and had sought treatment through VA but received no assistance until her private physician performed the revision surgery in 2004.  (See VA 21-4138, received 03/19/2013, p. 1.)  All of these assertions must be addressed in a comprehensive examination and opinion on remand.  Further, they should be addressed in light of the specific legal standard that applies in claims brought under the provisions of 38 U.S.C.A. § 1151.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided a VA examination by an orthopedist for the purpose of determining whether the VA's medical treatment of the Veteran resulted in additional disabilities.  Access to the entire electronic claims file, to include the Virtual VA and VBMS components, should be provided to the examiner for review in connection with the examination.  

The examiner should consider the specific evidence and the Veteran's assertions and offer an opinion on the following:

(a) whether it is at least as likely as not (a 50 percent or greater probability) the Veteran has suffered additional disability, to include nerve damage, prolonged pain in her right hip, leg, and foot, loosening of the prosthesis, and the development of a mass such as a calcified hematoma, or any other symptom asserted by the Veteran as a result of the 1998 total right hip arthroplasty surgery.   

(b) Whether any such additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers or was due to an event not reasonably foreseeable. 

The examiner is asked to address, to the extent possible, the specific prosthetic implant used in the 1998 surgery, to include whether it was defective and/or later recalled and, if so, the proper protocol for addressing such a situation and whether such protocol was followed.

For every opinion offered, the examiner is asked to explain why the conclusion was reached, to include citing to specific evidence where appropriate.  The examiner is advised that the Veteran is considered competent to report on symptoms she has experienced and that, if any such reports are discounted by the examiner, the reason for such a decision should be provided.

2. Then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, then issue a supplemental statement of the case (SSOC) and provide the Veteran and her representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


